177 Cal. App. 2d 807 (1960)
THE PEOPLE, Respondent,
v.
RONALD ALLEN DORSEY, Appellant.
Crim. No. 6873. 
California Court of Appeals. Second Dist., Div. Two.  
Feb. 15, 1960.
 Gladys Towles Root, Eugene V. McPherson and Robert Barnett for Appellant.
 Stanley Mosk, Attorney General, and S. Clark Moore, Deputy Attorney General, for Respondent.
 ASHBURN, J.
 Defendant appeals from a judgment entered after a nonjury trial upon two counts of forgery (Pen. Code,  470) committed on September 7, 1958. His counsel argue only one point, insufficiency of the evidence. [1] Viewing the evidence most favorably to the respondent and assuming in favor of the finding of guilt the existence of every fact which the judge reasonably could have deduced from the evidence, as we must do (People v. Newland, 15 Cal. 2d 678, 681 [104 P.2d 778]; People v. Daugherty, 40 Cal. 2d 876, 885 [256 P.2d 911]), it appears that the finding of guilt is amply sustained.
 [2] Shortly before September 7, 1958, Mrs. Elva L. Thigpen, who then lived at 10662 Haddon Place in Pacoima, lost her purse with all its contents which included some blank checks with her address in the upper left corner and some other identification paper or plate which had the same address on it. On the 7th defendant and a woman (not Mrs. Thigpen) were in a White Front store at 7651 Central Avenue, Los Angeles. A traveling kit and a "two-suiter" suitcase were purchased from salesman Gibbs. While defendant was looking at some other items, not over 10 feet away from the woman, she started to lift the suitcase and traveling kit when the clerk placed them on the table for her. She said in a loud voice: "Wait a minute. I'm going to call over my husband and see if he likes it." Defendant approached and said, "I like it." Also: "Now I have some nice luggage. I will be able to take a trip." The woman replied, smiling: "You better not." Thereupon she filled out one of the Thigpen blank checks, making it payable to White Front Stores, in the sum of $66.26, the purchase price of the luggage, dated it September 7, 1958, signed the name of Elva L. Thigpen and delivered it to the *809 salesman. Defendant stood beside the woman as she wrote and delivered the check and he carried the merchandise away.
 On that same day a woman (not Mrs. Thigpen) delivered to Morris Holzman, clerk in a liquor concession in said White Front store, a check for $32.88 dated September 7, 1958, payable to White Front Stores and signed, Elva Thigpen. It was drawn on the Gilmore Bank in Los Angeles. Seeing the Pacoima address in the upper left corner, Holzman said to the woman: "It seems kind of odd that you live in Pacoima and draw a check on the Gilmore Bank which is located at the Farmer's Market." She replied: "Well, the reason that this check is drawn on the Gilmore Bank is because my husband works at CBS studio at Beverly and Fairfax and we bank at this bank." Defendant had selected some liquor from a display and placed it on the counter where the woman was standing; they had a short conversation and she filled out the check (one of Mrs. Thigpen's blanks), signed Mrs. Thigpen's name and delivered it to Mr. Holzman in payment for the purchase of liquor. Defendant was about 10 feet from her as she made out and delivered the check. He carried the package away. Someone made a note of the license number on their automobile.
 Defendant was arrested in Yuma, Arizona, on September 24, 1958, and was extradited. The Los Angeles police received from the Yuma police department the two-suiter and the traveling kit. On the way to California and at the police station in Los Angeles Officer Jensen talked with defendant who told him that he, defendant, had received those items as a gift from a woman whose name he would not disclose. At the trial he testified that her name was Claire but the last name was not known to him. He also told Jensen, when confronted with the number of the car license, that the woman must have brought it to Los Angeles by herself as he had not been in California since March 26, 1958. During this conversation defendant remarked: "I wish you fellows wouldn't ask me any questions because I hate to lie to anyone."
 On Monday the 8th of September, so he testified, defendant received the luggage (to quote him) from "this alleged woman that passed these checks." She said it was a present for the use of his car for the week end. He had delivered the car to her on Friday night not knowing where she would go. This Claire had come from Denver to Yuma with defendant and they were apparently living together in that city. When she delivered the luggage to him she left (according to defendant's *810 testimony) and he has not seen her since, although he has tried to find her.
 Of course he also said that he was not present when either check was forged or uttered and had no knowledge of same. Both salesmen, Gibbs and Holzman, positively identified defendant as the man who participated in the respective forgery transactions. Defendant produced no witness other than himself.
 The ruling of the trial judge upon the merits indicates, as we must assume, that he rejected defendant's uncorroborated evidence of his absence from the scene of the crimes and lack of any participation in them. Defendant's own conduct and his testimony furnish substantial and circumstantial corroboration of the People's proof in numerous particulars. When these things are borne in mind it appears that the claim of insufficiency of the evidence to support the finding of guilt is nothing short of frivolous.
 Judgment affirmed.
 Fox, P. J., and Herndon, J., concurred.